Citation Nr: 1219863	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1971 to July 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied service connection for PTSD and bilateral hearing loss because the evidence submitted was not new and material.    


FINDINGS OF FACT

1.  In an unappealed December 1999 rating decision, the RO denied service connection for PTSD and bilateral hearing loss. 

2.  Evidence received since the December 1999 rating decision includes pertinent service treatment records in existence but unavailable for consideration in December 1999. 

3.  The Veteran does not have a current diagnosis of PTSD; his claimed stressors are not related to a fear of hostile military or terrorist activity, and are not are sufficient to produce a diagnosis of PTSD.

4.  Bilateral hearing loss is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Since the December 1999 rating decision, official service department records have been received that are relevant to the Veteran's claim for PTSD; hence, reconsideration of the claim is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 3.317, 20.1105 (2011). 
2.  Since the December 1999 rating decision, official service department records have been received that are relevant to the Veteran's claim for bilateral hearing loss; hence, reconsideration of the claim is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 3.317, 20.1105 (2011). 

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

VA has met its duty to notify and assist the Veteran in this case.  In a July 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible prior to the initial adjudication of his claims.  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2009 VCAA notice letter also provided the Veteran with an explanation of the meaning of both "new" and "material" evidence, and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denials of service connection.  The letter further provided notice of what evidence was needed to substantiate a claim for service connection.

The Veteran's service treatment records, service personnel records, VA treatment records and Vet Center records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in January 2011 and February 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; and include opinions with respect to the etiology of the Veteran's claimed disabilities along with a rationale for the opinions offered. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that in an April 2010 memorandum, the RO made found that they lacked information required to corroborate stressors associated with the Veteran's claim for PTSD.  Subsequently, the Veteran provided information regarding his in-service stressors in August 2010 Vet Center Intake notes and during a February 2011 VA examination.  As the Board will discuss further in the analysis below, because the Veteran is not shown to have currently diagnosed PTSD, and because his claimed stressors are not adequate to support a diagnosis of PTSD; further efforts to verify the Veteran's claimed stressors are not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

1.  Reopened Claims

The RO previously considered and denied the Veteran's claims for service connection for PTSD and bilateral hearing loss in an unappealed December 1999 rating decision.  The RO denied the Veteran's initial claims for service connection because the Veteran was not shown to have a confirmed diagnosis of PTSD which would permit a finding of service connection, and he was not shown to have a current diagnosis of bilateral hearing loss related to military service.  Service treatment records and service personnel records were not associated with the claims file at the time of the December 1999 rating decision.  

The RO reopened and reconsidered the Veteran's claims for service connection on the merits in a March 2011 Statement of the Case and November 2011 Supplemental Statement of the Case.  The Board must, nevertheless address the issue of new and material evidence.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

With respect to service department records, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

In the present case, service treatment records and service personnel records were received subsequent to the December 1999 rating decision.  Service treatment records show that the Veteran was found to be psychiatrically qualified for service in September 1971, and he denied any history of nightmares, depression, excessive worry, or nervous trouble of any sort at the time of separation.  Service treatment records also include enlistment and separation audiograms.  Therefore, the Board finds that service treatment records are relevant to the Veteran's claims. 

Thus, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the Veteran's claims, the Board will reconsider de novo the claims for service connection for PTSD and bilateral hearing loss.  Because the appellant has had opportunity to address the merits of these claim, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


2.  PTSD

Service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2011).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy." Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843  (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

A psychiatric disability is not shown to have been incurred in service, nor did the Veteran exhibit psychiatric symptomatology in service.  Service treatment records do not reflect any psychiatric complaints in service, at enlistment, or at separation.  A September 1971 examination for submarine duty shows that the Veteran was found to be psychiatrically qualified for duty at that time.  The clinical evaluation of all systems, including psychiatric, was normal on the June 1973 separation examination.  

The Veteran's DD form 214 and personnel records show that the Veteran served as an electronics technician aboard the U.S.S. Ticonderoga.  The Veteran received the National Defense Service Medal and the Vietnam Service Medal.  

The Veteran's personnel records do not confirm that he engaged in combat with the enemy and his reported stressors have not been verified by objective findings from service personnel records or service treatment records.  Additionally, as the Board will discuss in more detail below, the Board finds that the Veteran's claimed stressors are not related to a fear of hostile military or terrorist activity, and are not are sufficient to produce a diagnosis of PTSD.

The Veteran described several stressful experiences in service during the course of his February 2011 VA examination and during his initial intake at the Vet Center in August 2010.  The Veteran's most stressful incident involved living aboard a ship which housed nuclear warheads.  The Veteran was extremely agitated about the idea of nuclear weapons being armed and disarmed aboard the ship and felt like he was sitting atop a powder keg.  

The Veteran also described an incident in which two Russian MIGS flew by his ship.  They were coming back around to destroy the carrier when they were shot down by another destroyer.  During the February 2011 VA examination, however, the Veteran indicated that did not view this event and was below deck during the incident.  He did not even know that this had occurred until later that evening when the Captain came on the television and informed the crew of the event.  When asked about his emotional response upon hearing that the MIGS had been shot down by American forces, the Veteran indicated that, they could "kick butt" and that they "felt invincible".

The Veteran also described the general conditions working in his area aboard ship as being claustrophobic.  He described physical and neurological irritation from exposure to spilled jet fuel.  

The Veteran does not have a current diagnosis of PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  A February 2010 VA psychiatric examination shows that the Veteran does not have a current diagnosis of PTSD, nor was another psychiatric diagnosis indicated at the time of examination.  The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Id.  An April 2003 VA Mental health intake shows that the Veteran had a past diagnosis of probable major depressive disorder and possible delusional disorder.  The Board notes that this diagnosis was noted prior to the initiation of the Veteran's present claim for service connection; VA treatment records do not reflect current treatment for major depressive disorder or delusional disorder.  While Vet Center records show that the Veteran was seen for counseling from 1999 to 2006; this is not shown to be for PTSD.  In the instant case, there is no current diagnosis of PTSD.  

Various psychiatric symptoms were noted to be present during the course of the Veteran's counseling at the Vet Center (paranoia, anxiousness, irritability, anger, intrusive thoughts, etc.); however, these symptoms were no associated with a DSM-IV diagnosis of PTSD.  It does not appear that Vet Center counseling sessions were conducted by a psychiatrist or psychologist.  

The February 2010 VA examination was conducted by a VA psychologist and included a review of the claims file and the Veteran's history.  As the Board has already discussed above, the Veteran described his claimed stressors in detail during the examination.  A mental status examination was completed.  The VA examiner ultimately found that the Veteran had no DSM-IV diagnosis or condition.  He stated that the Veteran did not meet the criteria for a PTSD diagnosis. 

The VA examiner stated that the Veteran's service aboard the Ticonderoga was honorable and obviously stressful; however, none of the events that he mentioned meet the rather stringent criteria for a traumatic stressor as required by the DSM-IV for a diagnosis of PTSD. He elaborated that a traumatic stressor is conceded if the individual experiences, witnesses, or is confronted with an event or events that involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others.  Additionally, the Veteran's response must involve intense fear, helplessness, or horror.  The event with the MIG flyover did not qualify as the Veteran was unaware of the event until many hours after it occurred.  There was no specific event mentioned in which the Veteran witnessed or experienced a horrific accident or threat to self or crew which could qualify as a traumatic event as per the DSM-IV.  Finally, multiple incidents of becoming aware of a nuclear device being armed or disarmed aboard the ship did not qualify because there were no mishaps or accidents which threatened the Veteran or anyone else onboard ship.  The VA examiner stated, given this information, the Veteran cannot be diagnosed with PTSD, despite his honorable and stressful service aboard ship during the Vietnam conflict. 

According to United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the February 2011 examiner, a psychologist who had an opportunity to interview and examine the Veteran, and review his records, has provided probative evidence with regard to the Veteran's current diagnosis, or lack thereof; and with regard to the sufficiency of his claimed stressors.  The Board notes that the sufficiency of a stressor is a medical determination.  See 38 C.F.R. § 3.304(f)(3).  The VA examiner found that the Veteran did not meet the criteria for DSM-IV diagnosis of PTSD; and further, found that the Veteran's identified stressors were not adequate to support a diagnosis of PTSD.  The VA examiner reasoned that the Veteran did not personally experience or witness an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others.  See 38 C.F.R. § 3.304(f)(3).   The VA examiner provided a rationale for his opinion based on the examination and the Veteran's self-reports.  The Board finds that findings from the February 2011 VA examination are probative in this case.

Based on the February 2011 VA examination, the Board finds that the Veteran does not have a current diagnosis of PTSD. The Board finds that the Veteran's claimed stressors are not related to a fear of hostile military or terrorist activity and are not are sufficient to produce a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(3).  The Board finds, therefore, that service connection for PTSD is not warranted.

2.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Service treatment records contain no complaints, diagnoses, or treatment related to hearing loss.  

On a September 1970 enlistment audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
15
LEFT
15
5
10
NR
5

On a September 1971 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
-5
LEFT
10
5
5
-10
0

On a June 1973 separation audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
15
20
0
0
5

Service treatment records do not reflect a hearing loss disability in service, and do not reflect a significant increase in hearing thresholds at the time of the Veteran's separation from service.

The Veteran contends that he has current hearing loss related to acoustic trauma in service.  During a January 2011 VA examination, the Veteran reported military exposure to aircraft engines, and noise from the flight deck and carrier flight operations.  The Veteran's DD Form 214 shows that he served in the Navy as an electronics technician aboard the U.S.S. Ticonderoga.  

The Board notes that each branch of the Armed Services has reviewed and endorsed lists of military occupational specialties and the corresponding probability of hazardous noise exposure related to an individual's occupational specialty.  See VBA Fast Letter No. 10-35 (Sept. 2, 2010). The Duty MOS Noise Exposure Listing shows that the Veteran's occupational specialty is consistent with "moderate" noise exposure.  

The Board finds that the Veteran is competent to report noise exposure in service.  He has not identified any specific incidents of acoustic trauma in this case, but instead identified general exposure to noise from aircraft engines, the flight deck, and carrier flight operations.  The Board finds that the Veteran is credible in his reports, and, based on his MOS, the Board finds that his reports are consistent with moderate noise exposure in service.  

The Board notes that while the Veteran did not specifically identify any post-service noise exposure at the time of his January 2011 VA examination, he did report that his eardrum ruptured approximately 20 years prior.  The Veteran is both competent and credible to relay the diagnosis of an eardrum rupture.  The Board notes that based on the Veteran's report, the eardrum rupture would have been in 1991, 18 years after the Veteran's separation from service. 

A January 2011 VA examination shows that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2011).  

On the authorized audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
55
LEFT
30
30
30
30
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss bilaterally.  

The earliest evidence of record, showing a diagnosed hearing disability, was the January 2011 VA examination.  The Board finds, therefore, that sensorineural hearing loss did not manifest to a compensable degree within one year of the Veteran's separation from service to warrant the presumption of service connection.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's current hearing loss is not shown to be etiologically related to service.  The January 2011 VA examiner reviewed the Veteran's claims file, noting that hearing thresholds were within normal limits at entrance and separation.  No significant threshold shifts were noted between the Veteran's entrance and exit records.  The Veteran's reported history of in-service noise exposure was noted.  The VA examiner opined, however, after a review of the service treatment records, personal interview of the Veteran, and audiometric testing, that the Veteran's hearing loss was less likely as not a result of noise exposure during military service.  This opinion was based largely on the fact that the Veteran's hearing was within normal limits during service.  

According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the January 2011 VA opinion provides the most probative evidence with regard to the etiology of the Veteran's bilateral hearing loss in this case.  The audiology examination was based on a review of the claims file and examination of the Veteran.  The Veteran's reported in-service noise exposure was considered.  The VA examiner ultimately found, however, that current hearing loss was not related to the in-service noise exposure, based on findings from the Veteran's service treatment records.  

While the Veteran has reported that he believes that his current hearing loss is related to acoustic trauma in service, the Veteran is not competent to provide an opinion with respect to causation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  The competent, credible, and probative evidence in this case does not relate the Veteran's current bilateral hearing loss to noise exposure in service.  The Board finds, therefore, that service connection for bilateral hearing loss is not warranted.

C.  Conclusion

Since the December 1999 rating decision, official service department records have been received that are relevant to the Veteran's claims for PTSD and bilateral hearing loss.  The claims have accordingly been reopened.  

The Veteran does not have a current DSM-IV diagnosis of PTSD. The competent, credible, and probative evidence of record shows that his claimed stressors are not related to a fear of hostile military or terrorist activity, and are not are sufficient to produce a diagnosis of PTSD.  Therefore, the Board finds that preponderance of the evidence is against finding that the Veteran has PTSD etiologically related to active service.  

The Veteran has currently diagnosed bilateral hearing loss; however, sensorineural hearing loss did not manifest to a compensable degree within one year following the Veteran's separation from service, and the competent, credible, and probative evidence of record does not establish a nexus between his current hearing loss an in-service noise exposure.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss etiologically related to active service.  

The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


